Citation Nr: 1810376	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to a temporary total rating under 38 C.F.R. § 4.29 due to right leg disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right leg disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1967 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of that hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's claim of entitlement to a temporary total rating under 38 C.F.R. § 4.29 is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board further notes that the issue of entitlement to special monthly compensation based upon the need for aid and attendance or being housebound has been raised by the record to include in a September 2009 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran sustained a fracture of his tibia and fibula of the right leg due to his service-connected right knee disability.

2.  The grant of service connection for right tibia and fibula fracture renders moot the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a right leg disability.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of active service.

4.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appellate claim of entitlement to special monthly pension.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right tibia and fibula fracture are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The Veteran's claim for compensation under 38 U.S.C.A. § 1151 for right leg disability is moot.  38 U.S.C.A. §§ 1151, 5107, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.361, 20.1100 (2017).

3.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for withdrawal of the appellate claim of entitlement to special monthly pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may also be established for a disability that is secondary to a service-connected condition.  38 C.F.R. § 3.310.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



Analysis - Right Leg

The Veteran has contended, to include at his July 2017 hearing, that in December 2007 his service-connected right knee buckled/gave out which caused him to fall and sustain a fracture to his right leg.

Medical records from December 2007 confirm the Veteran sustained a fracture to his right tibia and fibula as a result of a fall.  Moreover, the records reflect he reported at that time the fall was due to his right knee buckling/giving out on him.  In addition, the Board notes that such symptomatology of the service-connected right knee is consistent with the symptomatology reported by the Veteran at VA examinations in September 2007 and September 2011, as well as the fact it was noted he used a knee brace.  It is also consistent with the fact the right knee has a rating of 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which is reflective of moderate recurrent subluxation or lateral instability.

A December 2008 VA examination initially included an opinion that it was more likely than not the Veteran's post-operative fracture right tibia-fibula with loss of motion right ankle indeed occurred because his service-connected right knee gave out on him.  Granted, in a subsequent addendum the examiner stated that upon further review of the claims folder he would have to state any relationship of the current fracture to the right knee would have to be considered speculative.  However, this was based upon purported conflicting evidence how the injury occurred including slipping on ice.  The Veteran has testified he did not slip on ice, and the Board finds his testimony to be credible.

The law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107 (b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran sustained a fracture of his tibia and fibula of the right leg due to his service-connected right knee disability.  Therefore, service connection is warranted.

Analysis - 38 U.S.C.A. § 1151

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  
From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The Veteran asserts that his right leg was not set properly following the December 2007 fracture.  He also contends he developed an infection that prevented proper healing of the fracture.  For the reasons stated above, however, the Board has already determined that service connection is warranted for the fractured right tibia and fibula, which is the benefit sought under this 38 U.S.C.A. § 1151 claim.  Moreover, compensation for service-connected disability is a greater benefit than compensation under 38 U.S.C.A. § 1151.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010) (examining the different ancillary benefits available to service-connected veterans compared to those receiving compensation under section 1151 and observing that section 1151 does not accord service-connected status to a veteran's disability or death).  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for the right leg fracture because if any additional disability was incurred from VA medical treatment thereof, he would already be compensated for such residuals.  See 38 U.S.C.A. §§ 7104, 7105(d)(5).  Simply put, due to the grant of service connection for fracture of the right tibia and fibula, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for that same right leg disability is moot and is dismissed.

Analysis - Tinnitus

The Veteran contends he developed tinnitus as a result of in-service noise exposure and provided details thereof.  He also provided credible testimony at his July 2017 hearing that his tinnitus symptoms developed while he was still on active duty.

The Board observes that the Veteran's lay testimony is of particular importance here as the determination of whether service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the onset of the disorder, not its existence. The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warrant for tinnitus.

Analysis - Special Monthly Pension

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the July 2017 Board hearing, the Veteran withdrew his appeal seeking entitlement to special monthly pension.  Transcript p. 6.  As such, there remain no allegations of errors of fact or law for appellate consideration.  The Board thus does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

Service connection for fracture of the right tibia and fibula is granted.

The claim for compensation under 38 U.S.C.A. § 1151 for a right leg disability is moot and dismissed.

Service connection for tinnitus is granted.

The appellate claim of entitlement to special monthly pension is dismissed.




REMAND

The Board notes that the Veteran claimed entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for his right leg disability as part of his original claim of service connection.  Inasmuch as such a temporary total rating is only warranted for a service-connected disability, the claim was denied as service connection was not established for the right leg.  However, for the reasons stated above the Board has determined that service connection is warranted for the fracture of the right tibia and fibula.

Despite the foregoing, as well as the fact the temporary total rating was certified as part of the appeal, the Board is precluded from assigning the initial rating(s) for the right leg in the first instance.  Therefore, a remand is required for the AOJ to assign the initial rating, and to adjudicate the merits of the claim for a temporary total rating pursuant to 38 C.F.R. § 4.29.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit additional evidence in support of his claim for a temporary total rating under 38 C.F.R. § 4.29 for his fracture of the right tibia and fibula, to include lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right leg symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After completing any additional development deemed necessary, to include assigning the initial rating(s) for the right tibia and fibula fracture, readjudicate the Veteran's claim for a temporary total rating under 38 C.F.R. § 4.29.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the March 2011 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


